DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-20 are pending. Claim 2 has been canceled. Claims 19-20 have been withdrawn. Claims 1, 3-17, and 19-20 have been amended. The rejections under 35 USC 112(b) of claims 14-17 are withdrawn in view of the amendment. The prior art rejections have been revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488) (Zhamu only for claim 11), Taboryski (US 2015/0026952), and optionally Chuang.
	Regarding claim 1, Moon teaches a method of making an injection mold insert with hierarchical structures comprising: imprinting a primary imprint structure on an article (embossing of plastic substrate 14 to form nano pattern 141, p.3), wherein the primary imprint structure comprises micro-sized imprint structures or nano-sized imprint structures (embossing of plastic substrate 14 to form nano pattern 141, p.3) and wherein the article comprises a soft template article (plastic substrate 14 sufficiently soft for embossing to result in nano pattern 
Moon teaches a method substantially as claimed. Moon does not teach
imprinting a secondary imprint structure on the primary imprint structure on the article, the secondary imprint structure comprising a plurality of shapes, each of the plurality of shapes being nano-sized imprint structures substantially smaller than the micro-sized or nano-sized imprint structures of the primary imprint structure.
However, in the same field of endeavor of nanoimprinting, Zhang teaches making hierarchical structures comprising imprinting a primary imprint structure on an article (primary pattern 16 imprinted by first grating 14 of first mould 10, [0027]), wherein the primary imprint structure comprises micro-sized imprint structures or nano-sized imprint structures (primary pattern 16 imprinted by first grating 14 of first mould 10, embodiment with first grating is 2 micrometers, [0012], [0027]) and wherein the article comprises a soft template article (sufficiently soft for primary pattern 16 to be imprinted by first grating 14, [0027]); imprinting a secondary imprint structure on the primary imprint structure on the article (second mould 18 
	Moon in view of Zhang teaches a method substantially as claimed. Moon in view of Zhang does not teach dissolving the article to define the injection mold insert having a negative replica of the primary and secondary imprint structures.
However, in the same field of endeavor of producing nanostructures, each of Zhamu and Lee separately provide teachings that would have made it prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Zhang to so dissolve the article based on the teachings of Taboryski.
Zhamu teaches dissolving the article to define the injection mold insert having a negative replica of the primary and secondary imprint structures (after electroforming, dissolving in dichloromethane to form an injection molding tool insert, [0171]).
Lee teaches sputter-coating the article with a metal film as an electroforming seed layer (metal 40 vapor deposited on polymer substrate 30 using sputtering, [0045]); electroforming the injection mold insert over the article (electroplating, [0045]); and dissolving the article to define a negative replica of the structures (dissolved, [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to produce an injection mold insert because Moon does not teach how to separate plastic 
	Assuming, arguendo, that Moon in view of Zhang, Zhamu or Lee, and Taboryski does not teach bonding the soft template article to a highly flat surface of a substrate because Moon does not detail the preparation of plastic substrate 14 for electroforming, this deficiency is remedied by Chuang.
	In the same field of endeavor of electroplating, Chuang teaches bonding the prepared mold to a highly flat surface of a substrate (etched and insulated Si chip bonded to highly flat Cu substrate by using a spin coated photoresist as adhesive, 2.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to bond plastic substrate 14 of Moon to a highly flat Copper substrate because Moon does not detail how to prepare plastic substrate 14 for electroforming, and section 2.1 of Chuang teaches preparing a structure for electroforming by bonding it to a highly flat copper substrate with a photoresistor acting as the bonding agent because it will be easier to release afterwards. 
Regarding claim 3, the method of Moon as modified teaches wherein the soft template article comprises a polymer film, and wherein the operation of imprinting the primary imprint structure comprises imprinting the primary imprint structure on a polymer film (as modified, polymer film 12 of Zhang, [0027]). 

Regarding claim 5, the method of Moon as modified teaches  wherein the second imprinting operation comprises imprinting the secondary imprint structure on the primary imprint structure on the article at a temperature of 145 to 160 °C (as modified, overlapping range 60 to 200 °C, Zhang [0013]) and a pressure of 20 to 30 bar (as modified, overlapping range 10 to 50 bar, Zhang [0013]) for 300 to 400 seconds (as modified, 300 seconds, Zhang [0041]; it would have been obvious to try at least the imprinting times taught by Zhang). 
Regarding claim 11, Moon as modified in view of Zhang, Zhamu, and Taboryski regarding claim 1 teaches wherein the operation of dissolving the article comprises dissolving the article in a solvent comprising dichloromethane (CH2CI2) (Zhamu, [0171]). 
Regarding claim 12, Moon as modified teaches an operation of imprinting a tertiary imprint structure on the secondary imprint structure (as modified, Zhang [0027]), the tertiary imprint structure comprising a plurality of shapes (as modified, Zhang [0027]), each of the plurality of shapes being substantially smaller than shapes of the primary imprint structure (as modified, Zhang [0027]; the specification does not provide detail on how this is accomplished, it is thus explained in no greater detail than [0027] of Zhang). 
Regarding claim 13, Moon as modified teaches an operation of imprinting a tertiary imprint structure on the secondary imprint structure (as modified, Zhang [0027]), the tertiary . 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and Chuang as applied to claim 1 above, and further in view of Mason (US 2010/0035061).
Regarding claim 6, Moon as modified in view of Zhang, Zhamu or Lee, Taboryski, and Chuang teaches a method substantially as claimed, Moon as modified does not teach wherein the operation of bonding the article to the highly flat surface of the substrate comprises bonding the article to the highly flat surface of substrate using an epoxy-based bonding agent.
However, in the same field of endeavor of electroforming molds (electroplating, [0031]), Mason teaches wherein the operation of bonding the article to the substrate comprises bonding the article to the substrate using an epoxy-based bonding agent (sacrificial layer 203 bonds article to substrate and comprises SU-8 photoresist supplied by spin coating, [0036-37]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to bond the article to the substrate using a SU-8 resin because Chuang teaches using a spin coated photoresister to act as the adhesive and [0036] of Mason teaches spin coating SU-8  for solving the same problem to bond an article to a substrate for later processing such as electroplating.
. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Watterston (US 5,800,967).
Regarding claim 8, Moon as modified in view of Zhang, Zhamu or Lee, Taboryski, and optionally Chuang teaches a method substantially as claimed. Moon as modified does not teach wherein the operation of sputter-coating comprises sputter-coating the article with a nickel vanadium (NiV) alloy as the electroforming seed layer.  
However, in the same field of endeavor of electroforming a thin structure, Watterston teaches wherein the operation of sputter-coating comprises sputter-coating the article with a nickel vanadium (NiV) alloy as the electroforming seed layer (nickel-vanadium, col. 7 ll. 18-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to sputter the Nickel-Vanadium alloy of Watterston because col. 7 ll. 18-24 teaches the alloy promotes adhesion to act as a seed for subsequent plating.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Seki (US 2015/0028325).
Regarding claim 9, Moon as modified in view of Zhang, Zhamu or Lee, and Taboryski teaches a method substantially as claimed. Moon as modified does not teach wherein the operation of sputter-coating comprises sputter-coating the article with the electroforming seed layer to a thickness of 20 to 30 nm.  
However, in the same field of endeavor of electroforming a thin structure, Seki teaches wherein the operation of sputter-coating comprises sputter-coating the article with the electroforming seed layer to a thickness of 20 to 30 nm (20 nm, [0084] [0129])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to sputter a seed layer of 20 nm because [0084] of Seki teaches that 20nm is sufficient for a uniform layer to produce an electroformed layer of uniform thickness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Itakura (US 2011/0267718).
Regarding claim 10, Moon as modified in view of Zhang, Zhamu or Lee, and Taboryski teaches a method substantially as claimed. Moon as modified does not teach wherein the 
However, in the same field of endeavor of electroforming nickel, Itakura teaches wherein the operation of electroforming comprises electroforming the injection mold insert in a nickel sulfamate bath ([0094-99]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to electroform the nickel layer in a bath of nickel sulfamate because Moon teaches electroforming a nickel layer but does not teach the solution for electroforming nickel and [0094] of Itakura teaches that a solution comprising nickel sulfamate electroforms a layer of nickel.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Lee (US 20080149488), and Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Schueller (US 2002/0050220).
Regarding claim 11, Moon as modified in view of Zhang, Lee, and Taboryski teaches a method substantially as claimed. Moon as modified does not teach wherein the operation of dissolving the article comprises dissolving the article in a solvent comprising dichloromethane (CH2CI2).
However, in the same field of endeavor of electroforming, Schueller teaches wherein the operation of dissolving the article comprises dissolving the article in a solvent comprising dichloromethane (CH2CI2) ([0018]).
.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Inoue (US 2006/0188600).
Regarding claim 14, Moon as modified in view of Zhang, Zhamu or Lee, Taboryski, and optionally Chuang teaches a method substantially as claimed. Moon as modified does not teach sputter-coating the injection mold insert with metals.
However, in the same field of endeavor of molding, Inoue teaches sputter-coating the injection mold insert with metals (sputtering tungsten, [0086]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to add an operation sputter-coating the resulting mold with tungsten because [0086] of Inoue teaches coating a mold with sputtered tungsten to confer greater hardness to facilitate maintenance of the surface.
Regarding claim 16, Moon as modified regarding claim 14 teaches wherein the operation of sputter-coating the injection mold insert comprises sputter-coating the injection mold insert with tungsten (sputtering with tungsten, Inoue [0086]).  

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Inoue (US 2006/0188600) and Seidel (US 2008/003818).
Regarding claim 15, Moon as modified in view of Zhang, Zhamu or Lee, Taboryski, and optionally Chuang teaches a method substantially as claimed. Moon as modified does not teach atomic layer depositing the injection mold insert with metals.
However, in the same field of endeavor of molding, Inoue teaches coating the injection mold insert with metals (sputtering tungsten, [0086]).
Additionally, in the same field of endeavor of nanoimprinting/molding nanoscale surfaces, Seidel teaches atomic layer depositing the injection mold insert with metals (depositing tungsten with tungsten, [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to add an operation of atomic layer depositing the resulting mold with tungsten because [0086] of Inoue teaches coating a mold with tungsten to confer greater hardness to facilitate maintenance of the surface and [0036] of Seidel teaches that ALD is a known alternative to sputtering for applying a layer of tungsten for the relevant technical context.
 Regarding claim 17, Moon as modified regarding claim 15 teaches wherein the operation of depositing the injection mold insert comprises atomic layer depositing the injection mold insert with tungsten (as modified, see claim 15).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2009-0132263) in view of Zhang (US 2009/0047478), Zhamu (US 2009/0269511) or Lee (US 20080149488), Taboryski (US 2015/0026952), and optionally Chuang as applied to claim 1 above, and further in view of Fragala (US 2010/0294146).
Regarding claim 18, Moon as modified in view of Zhang, Zhamu or Lee, Taboryski and optionally Chuang teaches a method substantially as claimed, Moon as modified does not teach depositing fluorinated or non-fluorinated diamond-like carbon films on the injection mold insert via a gaseous deposition process.
However, in the same field of endeavor of producing nanometer-scale molds by electroforming, Fragala teaches depositing fluorinated or non-fluorinated diamond-like carbon films on the injection mold insert via a gaseous deposition process ([0160]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Moon to also deposit a diamond-like carbon with CVD because [0160] of Fragala teaches that a diamond-like carbon film forms a release layer for electroplated structures.

Response to Arguments
Applicant's arguments filed November 23, 2020 regarding claim 1 have been fully considered but they are not persuasive. 
Applicant argues that it is impermissible hindsight to apply the teachings of Taboryski about a hot embossing tool to an injection mold insert. This is not persuasive because the 
Applicant asserts that translating and replicating any complex feature such as moth's eye or hierarchical structures onto a nickel mold with a good uniform flatness is an unexpected result and should rebut the finding of obviousness. This is not persuasive because it is not commensurate in scope with the claims. The disclosure refers to “novel lamination and planarization methods that flatten and bond a soft template with patterns on its surface to a highly flat solid surface, typically a silicon wafer, without damage or physical contact to the patterns.” What these methods are is unclear, nor is it clear that these methods have been claimed in particular. For example, the silicon wafer discussed in Applicant’s findings is not recited. As noted above, neither the particular structures nor forming those structures with hierarchical imprinting or electroforming are novel. Accordingly, there is nothing unexpected about producing such structures by such methods.
Applicant’s arguments regarding bonding the soft template article to a highly flat surface of a substrate have been fully considered but they are not persuasive. The meaning of “highly flat” is not explicit and accordingly, the preparation for electroforming with a soft article (soft enough for the imprinting to be possible) with a flat bottom necessarily calls for bonding to a flat surface. The flatness of silicon wafers are understood, but that has not been claimed. Furthermore, and arguing in the alternative, Chuang teaches a copper substrate with flatness similar to a silicon wafer and those teachings are presented above.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seidel (US 7,928,004) has the same disclosure as Seidel (US 2008/0003818), cited above. Inoue (US 7,311,516) has the same disclosure as Inoue (US 2006/0188600), cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                  

/MARC C HOWELL/             Primary Examiner, Art Unit 1774